DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-16 are pending.
Claim(s) 1-16 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings received on 11/20/2020 are found to be acceptable for the examination purpose.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
processing/manipulation of information/data using mental steps, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 

	The Claims recite(s), in part, acquiring data, transmitting information based on the acquired data, and processing data (see claims 1 and 14). The claims further recite:
 Acquiring data (see claims 5, 11, 13).
Transmitting data and information  (see claims 6, 8, 11, 12, 14, 15).
Analyzing/naming data (see claims 2-4)
Identifying format of the data (see claims 7).
Processing and evaluating data (see claims 7, 8, 13, 14)
Storing data (see claims 7, 8, 11)
Finding/detecting data/information relating to address/name/type/value/size of data (see claims 8)
Statistical analysis of data (see claims 8)
Acquiring/processing/transmitting different types of data (claim 9)
Comparing data/information (see claim 11)
acquiring data, transmitting information based on the acquired data, processing data (e.g.; comparing, storing, determining format, determining data information, statistical analysis) describe the concept of processing/manipulation of information/data using mental steps which corresponds to concepts identified as abstract ideas by the courts, such as the following:
Data recognition and storage (Content Extraction)
Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Bank 1077).
Collecting and comparing known information (Classen)
	All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”. The concept described in the claim(s) is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of processing/manipulation of information/data using mental steps is an abstract idea. 
	Accordingly, claims 1-16 recite an abstract idea because the particular limitations, as briefly outlined above, fall into two or more of the groupings of abstract ideas (see MPEP 2106.04(a)).
	This judicial exception is not integrated into a practical application because the claim limitations are directed to the generality of processing/manipulation of information/data using mental steps (e.g., see claim 1). In other words, the claim limitations are generally acquiring data, transmitting information based on the acquired data, processing data (e.g.; comparing, storing, determining format, determining data information, statistical analysis) these generally applicable claim limitations are not particularly tied to a system. Furthermore, the claim limitations are not directed to an application for any particular system and the application is only nominally directed to adapting an apparatus to a motor-driven tool (e.g., see paragraphs 3-4 of the specification of the application as filed). In other words, the claim limitations are not providing meaningful limitations to the apparatus or method. Finally, the apparatus and method as recited in independent claims 14 and 1, are merely the field of processing/manipulation of information/data using mental steps as the elements are not integrated into the claim limitations. In other words, the apparatus and method are no more than a general link to the technology environment and do not provide any meaningful limitations to the claims.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because motor driven tools, database, cable connection for data communication, rechargeable battery, interface, storage, and motor drive, as recited in claims 1-16 are generic elements. Furthermore, the claim limitations are implemented on these generic elements. In other words, the claim limitations are being implemented on these components and are not specifically linked to these elements. In addition, claims 1-16 do not include any further additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Accordingly, these claims are rejected under 35 U.S.C. 101.
Claim Interpretation
It is noted that, at this time, the claims 14-16 are not examined under the claim interpretation 35 USC § 112(f) and therefore the 35 USC §101 rejections are applied. See the 35 USC §101 rejections as applied above.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Unclear limitations and/or insufficient antecedent basis:
Claim 1:
	Claim 1 recites the limitation, “A method for adapting an apparatus to a motor-driven tool from a set of different types of motor-driven tools, wherein the apparatus is arranged on the tool, the method comprising the steps of:”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by the word “adapting.” It’s not clear if it means adaptation of the tool by the apparatus (e.g.; compatibility adaptation), or physical connection between the tool and the apparatus.
Applicant’s specification paragraphs 19-20 describes, “the apparatus is connected to the tool by means of a cable for capturing the identifier” and “The tool may have a motor control unit. The cable can be directly connected to the motor control unit.”
There is insufficient antecedent basis for the limitation “the steps” in the claim.
	For the examination purpose, it is construed that “adaptation” means connecting (e.g.; any physical or wireless connection), and the above described limitation is construed as, “A method for  connecting an apparatus to a motor-driven tool from a set of different types of motor-driven tools, wherein the apparatus is arranged on the tool, the method comprising  steps of:”
	Appropriate correction is required.


	
Claim 1:
	Claim 1 recites the limitation, “a) capturing an identifier of the tool by way of the apparatus;”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “by way of”.
	For the examination purpose, the above described limitation is construed as, “a) capturing an identifier of the tool  using the apparatus;”
	Appropriate correction is required.

Claim 5:
	Claim 5 recites the limitation, “the apparatus is connected to the tool by a cable for capturing the identifier, including the operating data, and step a) comprises: capturing the identifier via the cable.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “capturing the identifier, including the operating data.” It’s not clear if identifier includes the operating data, or if the operating data is also captured besides the identifier. Clam 1 describes capturing “the identifier” and then processing “operating data” after receiving configuration information from a database. It’s not clear how identifier includes the operating data. More clarification is required.
There is insufficient antecedent basis for the limitation “step a).”
	For the examination purpose, the above described limitation is construed as, “the apparatus is connected to the tool by a cable for capturing the identifier,  and the step a) comprises: capturing the identifier via the cable.”
	Appropriate correction is required.


Claim 6:
	Claim 6 recites the limitation, 
rechargeable battery tool, has a rechargeable battery interface and is connected to a rechargeable battery by way of the rechargeable battery interface, 
	the identifier, including the operating data, is transmitted between the rechargeable battery tool and the rechargeable battery via a communication line of the rechargeable battery interface, and 
	the cable is connected to the rechargeable battery interface or to a bus of the tool for the rechargeable battery interface.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are multiple grammatical issues that makes the claim unclear.
The phrase “is connected to a rechargeable battery by way of the rechargeable battery interface” is not clear and what it meant by “by way of” is not clear.
As described above in claim 5, the limitation “the identifier, including the operating data” is not clear.
The phrase, “transmitted between the rechargeable battery tool and the rechargeable battery via a communication line of the rechargeable battery interface” is not clear, because the components “the rechargeable battery tool,” “the rechargeable battery,” and “rechargeable battery interface” and their operative connections are not clearly identified.
The phrase, “the cable is connected to the rechargeable battery interface or to a bus of the tool for the rechargeable battery interface” is not clear, because the components “the rechargeable battery interface,” “bus of the tool,” and “the tool for the rechargeable battery interface” and their operative connections are not clearly identified.
There is insufficient antecedent basis for the limitation “the rechargeable battery” and “bus of the tool for the rechargeable battery interface” in the claim. 
It’s not clear what are the difference between “the rechargeable battery” and “the rechargeable battery tool.” Is “the rechargeable battery tool” is a tool that connects to “the rechargeable battery” or is “the rechargeable battery” and “the rechargeable battery tool” are the same?
The components “the tool,” “the rechargeable battery,” and “rechargeable battery” are not clearly defined to distinctly present the differences between these components.
	Applicant’s specification paragraph 16 describes, “Additionally or alternatively, the device may be part of a rechargeable battery, in particular a rechargeable battery pack, for the tool, in particular for supplying the tool with drive current, in particular in the form of a rechargeable battery tool.”

	For the examination purpose, the above described limitation is construed as, 	“wherein the tool is a rechargeable battery tool with a rechargeable battery interface,  wherein the rechargeable battery tool is connected to a rechargeable battery via  the rechargeable battery interface, 
  is transmitted between the rechargeable battery tool and the rechargeable battery via a communication line of the rechargeable battery interface, and 
	the cable is connected to the rechargeable battery interface or to a bus of the rechargeable battery tool .”	
	Appropriate correction is required.

Claim 7:
	Claim 7 recites the limitation, “(i) the type-specific processing comprises understanding the operating data in the type-specific data format,”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’ not clear what it meant by the word “understanding”. It’s not clear if a human being such as an operator “understands” the operating data, or the operating data is interpreted by the system.
	For the examination purpose, the above described limitation is construed as, “(i) the type-specific processing comprises  interpreting the operating data in the type-specific data format,”
	Appropriate correction is required.


Claim 8:
	Claim 8 recites the limitation, 
for understanding has an item of information for finding and/or detecting the operating data of the tool, including an item of information relating to a data address, a data name, a data type, a data value and/or a data size, and/or
	the configuration information for type-specific evaluation has an item of information relating to at least one type-specific operating data value, including for creating operating data statistics, for detecting and/or storing a fault of the tool, and/or for outputting and/or transmitting an item of evaluation information evaluated from the operating data, and
	the configuration information for type-specific storage has an item of information for storing or not storing operating data which cannot be understood and/or evaluated.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim limitations contain numerous grammatical errors that makes the claim unclear.
It’s not clear what it meant by “for understanding.” It’s not clear if a human being such as an operator “understands” the operating data, or the operating data is interpreted by the system.
There is insufficient antecedent basis for the limitation “an item of information,” “type-specific evaluation,” “operating data,” and “an item of evaluation information” in the claim.

	Applicant’s specification describes, 
In paragraph 68: “the configuration information KI for understanding has an item of information for finding and/or detecting the operating data BD of the tool 2, in particular in interface data SD of the rechargeable battery interface 5, in particular an item of information relating to a data address DA, a data name DN, a data type DT, a data value DW and/or a data size DG, as shown in FIGS. 4 and 5.”
In paragraph 69: “the configuration information KI for type-specific evaluation has an item of information relating to at least one type-specific operating data value BDW, in particular at least one type-specific operating data limit value BDGW, in particular for creating operating data statistics BDS and/or for detecting and/or storing a fault of the tool 2, in particular in the storage device 15, and/or for outputting and/or transmitting, in particular to the terminal 8, an item of evaluation information AI evaluated from the operating data BD, in particular by means of an output device 16, in particular a display 16′, and/or a communication interface 17 of the apparatus 1.”
In paragraph 70: “the configuration information for type-specific storage has an item of information for storing or not storing operating data BD which cannot be understood and/or evaluated.”

	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as, 
	“the configuration information for  the interpreting has a first item of information for finding and/or detecting the operating data of the tool, wherein the first item of information  relating to a data address, a data name, a data type, a data value and/or a data size, and/or
	the configuration information for the type-specific evaluation has  a second item of information relating to at least one type-specific value of the operating data ,  wherein second item of information is for creating statistics of the operating data , for detecting and/or storing a fault of the tool, and/or for outputting and/or transmitting an item of evaluation information obtained by from the type-specific evaluation of the operating data, and
	the configuration information for the type-specific storage has  a third item of information for storing or not storing the operating data which cannot be interpreted and/or evaluated.”
	Appropriate correction is required.


Claim 9:
	Claim 9 recites the limitation, “a rechargeable battery voltage of a rechargeable battery connected to the tool captured by way of the tool, 
	an item of status information relating to the tool, and
an item of fault information relating to the tool.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “by way of”.
There is insufficient antecedent basis for the limitation “an item” in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“a rechargeable battery voltage of a rechargeable battery connected to the tool captured by the tool, 
	a first item of status information relating to the tool, and
	a second item of fault information relating to the tool.”
	Appropriate correction is required.


Claim 11:
	Claim 11 recites the limitation, 
	“further comprising the steps of: 
	storing the captured identifier, or an item of identifier information determined by the apparatus on the basis of the captured identifier, in the apparatus;
	repeatedly capturing an identifier from a motor-driven tool from the set of different types of motor-driven tools by the apparatus, wherein the apparatus is arranged on the tool;
	comparing the repeatedly captured identifier or an item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier and the stored identifier or the stored identifier information with one another by the apparatus; and
	outputting and/or transmitting an item of comparison result information on the basis of a result of the comparison by the apparatus.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “with one another” in the limitation “comparing the repeatedly captured identifier or an item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier and the stored identifier or the stored identifier information with one another by the apparatus;”
The phrase “comparison result information on the basis of a result of the comparison” in the limitation “outputting and/or transmitting an item of comparison result information on the basis of a result of the comparison by the apparatus” is unclear.
There is insufficient antecedent basis for the limitation “the steps,” “an item of identifier information,” “an identifier” “a motor-driven tool,” “an item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier,” “the stored identifier,” or “the stored identifier information,” “a result of the comparison” in the claim.
	For the examination purpose, the above described limitation is construed as, 
steps of: 
	storing the captured identifier, or  a first item of identifier information determined by the apparatus on the basis of the captured identifier, in the apparatus;
	repeatedly capturing  the identifier from the motor-driven tool from the set of different types of motor-driven tools by the apparatus, wherein the apparatus is arranged on the tool;
	comparing the repeatedly captured identifier or a second item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier and the stored identifier or the stored first item of the identifier information  by the apparatus; and
	outputting and/or transmitting  comparison result information on the basis of  the comparison by the apparatus.”
	Appropriate correction is required.


Claim 12:
	Claim 12 recites the limitation, 
	“wherein step b) comprises:
	transmitting the captured identifier, or an item of identifier information determined by the apparatus on the basis of the captured identifier, from the apparatus to a mobile terminal, and from the mobile terminal to the database; and/or
	transmitting the type-specific configuration information from the database to the mobile terminal and from the mobile terminal to the apparatus.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There is insufficient antecedent basis for the limitation “step (b” and “an item of identifier information,” in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“wherein the step b) comprises:
	transmitting the captured identifier, or  the first item of identifier information determined by the apparatus on the basis of the captured identifier, from the apparatus to a mobile terminal, and then from the mobile terminal to the database; and/or
	transmitting the type-specific configuration information from the database to the mobile terminal, and then from the mobile terminal to the apparatus.”
	Appropriate correction is required.


Claim 13:
	Claim 13 recites the limitation, 
	“A method for operating an apparatus in a type-dependent manner, wherein the apparatus is arranged on a motor-driven tool from a set of different types of motor-driven tools, the method comprising:
	the method according to Claim 1 for adapting the apparatus to the tool; and
	for operating the apparatus in a type-dependent manner, the step of: capturing the operating data of the tool and processing the captured operating data in a type-specific manner by the apparatus.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 13 depends from claim 1. It’s not clear if method of claim 13 is a new method or a different method.
It’s not clear what it meant by “a type-dependent manner.”
There is insufficient antecedent basis for the limitation “A method,” “an apparatus,” “a motor-driven tool,” “a set of different types of motor-driven tools,” “a type-dependent manner,” “the step of,” “a type-specific manner” in the claim.
	For the examination purpose, the above described limitation is construed as, 
	“An additional method for operating the apparatus based on type of the apparatus , wherein the apparatus is arranged on the motor-driven tool from  the set of the different types of the motor-driven tools, the additional method comprising:
	the method according to  claim 1 for  connecting the apparatus to the tool; and
	for operating the apparatus based on type of the apparatus ,  step c) of: capturing the operating data of the tool and processing the captured operating data in the type-specific manner by the apparatus.”
	Appropriate correction is required.





Claim 14:
	Claim 14 recites the limitation, “An apparatus for adaptation to a motor-driven tool from a set of different types of motor-driven tools,”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by the word “adaptation.” It’s not clear if it means adaptation of the tool by the apparatus (e.g.; compatibility adaptation), or physical connection between the tool and the apparatus.
Applicant’s specification paragraphs 19-20 describes, “the apparatus is connected to the tool by means of a cable for capturing the identifier” and “The tool may have a motor control unit. The cable can be directly connected to the motor control unit.”
	For the examination purpose, the above described limitation is construed as, “An apparatus for  connecting to a motor-driven tool from a set of different types of motor-driven tools,”
	Appropriate correction is required.


	
Claim 14:
	Claim 14 recites the limitation, “the apparatus is configured to cause a transmission of an item of type-specific configuration information to the apparatus on the basis of the captured identifier such that the apparatus is designed to process operating data of the tool in a type-specific manner.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The phrase “the apparatus is configured to cause a transmission of an item of type-specific configuration information to the apparatus” is not clear. If the apparatus is causing the transmission, then it’s not clear how the apparatus is causing the transmission to the apparatus.
	For the examination purpose, the above described limitation is construed as, “the apparatus is configured to  initiate a transmission of an item of type-specific configuration information  on the basis of the captured identifier, and the apparatus is configured to receive the transmitted item of type-specific configuration information such that the apparatus is designed to process operating data of the tool in a type-specific manner.”
	Appropriate correction is required.

Claims 2-13:
	Based on their dependencies in claim 1, claims 2-13 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-16:
	Based on their dependencies in claim 14, claims 15-16 also include the same deficiencies as claim 14; therefore, for the same reasons as described above in claim 14, claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 5-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Mergener et al. (US20190143495A1) [hereinafter Mergener].
Claim 1:
	Regarding claim 1, Mergener discloses, “A method for connecting an apparatus to a motor-driven tool from a set of different types of motor-driven tools,” [See the set of power tools (e.g.; variety of power tools). See method including connecting an adapter 600 (e.g.; apparatus) to a motor driven power tool 200 from a set of different power tools (e.g.; power tool 200 from variety of power tools): “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“wherein the apparatus is arranged on the tool,” [See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the method comprising steps of: a) capturing an identifier of the tool using the apparatus;” [See adapter 600 receives identifier of the power tool: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“and b) transmitting an item of type-specific configuration information from a database to the apparatus on the basis of the captured identifier” [See database of device 800 sending type specific configuration (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the power tool) to the adapter: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“such that the apparatus is designed to process operating data of the tool in a type-specific manner.” [See adapter 600 process operating data of the tool for the specific tool (e.g.; upload software implementing alternate algorithms to control operation of the motor 214): “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)].

Claim 2:
	Regarding claim 2, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “wherein the apparatus is configured to be separate from the tool.” [See the adapter can be detached from the tool: “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “Once the adapter 600 is disconnected from the power tool 200, the terminals 252 a-d on the power tool 200 are generally exposed to the surrounding environment.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)].

Claim 5:
	Regarding claim 5, Mergener discloses all the elements of claim 1, 
	Mergener further discloses, “the apparatus is connected to the tool by a cable for capturing the identifier,” [See the adapter 600 is connected to the tool 200 via physical wired connection: “The device receiving portion 206 includes a device interface 222 (see FIGS. 3 and 4) that allows the power tool 200 to be in mechanical and electrical communication with” “the adapter 600,” “the device receiving portion 206 also includes notches 207 to engage a mechanism that secures” “the adapter 600,” (¶42)… “the power tool 200 also includes” “the device interface 222, a power input unit 224,” “The device interface 222 is coupled to” ‘the adapter 600, or another power tool device. The device interface 222 includes a combination of mechanical (e.g., the device receiving portion 206) and electrical components configured to and operable for interfacing (e.g., mechanically, electrically, and communicatively connecting) the power tool 200 with” “the adapter 600,” (¶44)];
	“and the step a) comprises: capturing the identifier via the cable.” [See as described above the adapter 600 is connected to the tool 200 via physical wired connection, where the adapter acquires the identifier of the tool via the physical wired connection: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];

Claim 6:
	Regarding claim 6, Mergener discloses all the elements of claims 1 and 5, 
	Mergener further discloses, “wherein the tool is a rechargeable battery tool with a rechargeable battery interface,” “wherein the rechargeable battery tool is connected to a rechargeable battery via the rechargeable battery interface,” [See the “The battery pack 400 is connectable to and supportable by the power tool 200 and the adapter 600.” “battery pack 400 includes a housing 402, at least one rechargeable battery cell 404 supported by the housing 402,” “The support portion 406 supports the battery pack 400 and couples the battery pack 400 to the power tool 200, the adapter 600” (¶60)… “The battery pack 400 communicates with the power tool 200, the adapter 600, or another power tool device through at least two of the communication contacts 412 c-e. The two communication terminals 252 c-d of the power tool 200 align with two of the three communication contacts 412 c-e of the battery pack 400 to enable communication between the devices.” (¶70)];
	“the identifier is transmitted between the rechargeable battery tool and the rechargeable battery via a communication line of the rechargeable battery interface,” [See the identifier is communicated between the battery and the tool 200: “the battery pack 400 and the power tool 200 may exchange identification signals to identify to one another the type of power tool 200 or the type of battery pack 400.” (¶77)].
	“the cable is connected to the rechargeable battery interface or to a bus of the rechargeable battery tool.” [See the physical wired connection between the communication interface of the battery and the battery tool 200: “The battery pack 400 communicates with the power tool 200, the adapter 600, or another power tool device through at least two of the communication contacts 412 c-e. The two communication terminals 252 c-d of the power tool 200 align with two of the three communication contacts 412 c-e of the battery pack 400 to enable communication between the devices.” (¶70)].

Claim 7:
	Regarding claim 7, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “wherein the operating data of the tool are in a type-specific data format,” [See the operating data is in a format for specific tool 200 (e.g.; data format is in a specific for the power tool 200): “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“and wherein at least one of: (i) the type-specific processing comprises interpreting the operating data in the type-specific data format, (ii) the type-specific processing comprises type-specific evaluation of the operating data, and (iii) the type-specific processing comprises type-specific storage of the operating data.” [Examiner notes that claim requires only one of (i) the type-specific processing comprises interpreting the operating data in the type-specific data format, (ii) the type-specific processing comprises type-specific evaluation of the operating data, and (iii) the type-specific processing comprises type-specific storage of the operating data.”

	See operating data operating data is processed such that the operating data is uploaded to a specific power tool (e.g.; new configuration and/or programming information for the specific tool): “The power tool 200 can also receive through the first and second communication terminals 252 c-d new configuration and/or programming information from the adapter 600. For example, the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶70)].

Claim 8:
	Regarding claim 8, Mergener discloses all the elements of claims 1 and 7,
	Mergener further discloses, “wherein at least one of: the configuration information for the interpreting has a first item of information for finding and/or detecting the operating data of the tool, wherein the first item of information relating to a data address, a data name, a data type, a data value and/or a data size, and/or the configuration information for the type-specific evaluation has a second item of information relating to at least one type-specific value of the operating data, wherein second item of information is for creating statistics of the operating data, for detecting and/or storing a fault of the tool, and/or for outputting and/or transmitting an item of evaluation information obtained by from the type-specific evaluation of the operating data, and	the configuration information for the type-specific storage has a third item of information for storing or not storing the operating data which cannot be interpreted and/or evaluated” [Examiner notes that claim requires only one of, i) the configuration information for the interpreting has a first item of information for finding and/or detecting the operating data of the tool, wherein the first item of information relating to a data address, a data name, a data type, a data value and/or a data size, and/or ii) the configuration information for the type-specific evaluation has a second item of information relating to at least one type-specific value of the operating data, including wherein second item of information is for creating statistics of the operating data, for detecting and/or storing a fault of the tool, and/or for outputting and/or transmitting an item of evaluation information obtained by from the type-specific evaluation of the operating data, and iii) the configuration information for the type-specific storage has a third item of information for storing or not storing the operating data which cannot be interpreted and/or evaluated”
	Mergener Teaches: ii) the configuration information for the type-specific evaluation has a second item of information relating to at least one type-specific value of the operating data, wherein second item of information is for creating statistics of the operating data, for detecting and/or storing a fault of the tool, and/or for outputting and/or transmitting an item of evaluation information obtained by from the type-specific evaluation of the operating data,
	 See the evaluation of operating data includes creating statistics of operating data for transmitting the evaluated information: “The adapter 600 communicates with the power tool 200 to obtain information regarding the power tool” “operation statistic,” (¶101)… “the adapter 600 can receive and transmit information related to, for example, power tool usage data, usage statistics,” “battery pack discharge cycles, battery pack charge cycles,” (¶120)].

Claim 9:
	Regarding claim 9, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “wherein the operating data comprises at least one of: a speed of a drive motor of the tool, a motor current of the drive motor, a temperature of the tool, a rechargeable battery voltage of a rechargeable battery connected to the tool captured by the tool, a first item of status information relating to the tool, and a second item of fault information relating to the tool.” [Examiner notes that claim requires only one of, a speed of a drive motor of the tool, a motor current of the drive motor, a temperature of the tool, a rechargeable battery voltage of a rechargeable battery connected to the tool captured by the tool, a first item of status information relating to the tool, and a second item of fault information relating to the tool”
	Mergener Teaches: operating data includes one of  a rechargeable battery voltage of a rechargeable battery connected to the tool captured by the tool, a first item of status information relating to the tool
	 See operating data includes battery voltage of the rechargeable battery connected to the tool 200 and status information related to the tool: “Other information can also be exchanged through the communication contacts 412 c-e of the battery pack 400 such as, for example, battery pack capacity, battery pack voltage,” “The battery pack 400 uses the communication contacts 412 c-e to export and import such information from the external device 800 through the adapter 600. The battery pack 400 may also share some, or all, of this information with the power tool 200 or with a battery pack charger.” (¶77)… “the adapter 600 can receive and transmit information related to, for example, power tool usage data, usage statistics,” “battery pack discharge cycles, battery pack charge cycles, battery pack conditions and characteristics, configuration and programming data, firmware updates, or a command (e.g., sound an alert tone or flash an LED).” (¶120)].

Claim 10:
	Regarding claim 10, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “wherein the tool is a saw, a pole pruner, hedge shears, a hedge cutter, a woodcutter, branch shears, a blower, a leaf blower, an aspirator, a leaf aspirator, a cleaning device, a high- pressure cleaner, a sweeper roller, a sweeper brush, a lawnmower, a brush cutter or a scarifier.” [Examiner notes that claim requires only one of the tools.
	Mergener Teaches: tools can be any one of a saw: “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “the battery pack 400 transmits electrical power to the power tool 200, which enables the power tool 200 to perform the associated task (e.g., drilling, driving, sawing, sanding, etc.).” (¶121)].


Claim 13:
	Regarding claim 13, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “An additional method for operating the apparatus based on type of the apparatus, wherein the apparatus is arranged on the motor-driven tool from the set of the different types of the motor-driven tools, the additional method comprising:” [See the set of power tools (e.g.; variety of power tools). See the method connecting an adapter 600 (e.g.; apparatus) to a motor driven power tool 200 from a set of different power tools (e.g.; power tool 200 from variety of power tools). See the adapter is arranged on the tool 200 (e.g.; connected/latched): “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the method according to claim 1 for connecting the apparatus to the tool;” [See the adapter is connected to the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“for operating the apparatus based on type of the apparatus, step c) of: capturing the operating data of the tool and processing the captured operating data in the type-specific manner by the apparatus.” [See the operating data is acquired processed in a type specific manner (e.g.; for specific type of tool). See adapter 600 process operating data of the tool for the specific tool (e.g.; upload software implementing alternate algorithms to control operation of the motor 214): “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)… “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)].

Claim 14:
	Regarding claim 14, Mergener discloses, “An apparatus for connecting to a motor-driven tool from a set of different types of motor-driven tools,” [See the set of power tools (e.g.; variety of power tools). See method including connecting an adapter “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“wherein the apparatus is configured for arrangement on the tool,” [See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the apparatus is configured to capture an identifier of the tool, and” [See adapter 600 receives identifier of the power tool: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“the apparatus is configured to initiate a transmission of an item of type-specific configuration information on the basis of the captured identifier, and the apparatus is configured to receive the transmitted item of type-specific configuration information” [See database of device 800 sending type specific configuration (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the power tool) to the adapter: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“such that the apparatus is designed to process operating data of the tool in a type-specific manner.” [See adapter 600 process operating data of the tool for the specific tool (e.g.; upload software implementing alternate algorithms to control operation of the motor 214): “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)];

Claim 15:
	Regarding claim 15, Mergener discloses all the elements of claim 14,
	Mergener further discloses, “the apparatus according to Claim 14; and a database, wherein the system is configured to transmit the type-specific configuration information from the database on the basis of the captured identifier.” [See database of device 800 sending type specific configuration (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the power tool) to the adapter: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)].

Claim 16:
	Regarding claim 16, Mergener discloses all the elements of claims 14 and 15,
	Mergener further discloses, “further comprising the tool.” [See the tool 200: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener, and further in view of Hoossainy et al. (US20190043292A1) [hereinafter Hoossainy]
Claim 3:
	Regarding claim 3, Mergener discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the identifier has a type number and/or a serial number.”
	However, Hoossainy discloses, “wherein the identifier has a type number and/or a serial number.” [See the identifier has a type/serial number (e.g.; unique identifier “The identification signal includes identification information for the power tool 104, such as a unique identifier.” (¶81)… “The identification codes may include, for example, a global unique identification (GUID) that includes the power tool's specific make, model, and serial number.” (¶82)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the identifier that has a type/serial number taught by Hoossainy with the method taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination in order to easily determine tool performance related information for maintenance purpose [Hoossainy: “determine how the power tool 104 has been used, whether maintenance is recommended or has been performed in the past, and identify malfunctioning components or other reasons for certain performance issues” (¶54)].

Claim 4:
	Regarding claim 4, Mergener discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the identifier is a type number or a serial number.”
	However, Hoossainy discloses, “wherein the identifier is a type number or a serial number.” [See the identifier is a type/serial number (e.g.; unique identifier such as an identification code): “The identification signal includes identification information for the power tool 104, such as a unique identifier.” (¶81)… “The identification codes may include, for example, a global unique identification (GUID) that includes the power tool's specific make, model, and serial number.” (¶82)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Hoossainy with the method taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 11:
	Regarding claim 11, Mergener discloses all the elements of claim 1,
	Mergener further discloses, “further comprising steps of: storing the captured identifier, or a first item of identifier information determined by the apparatus on the basis of the captured identifier, in the apparatus;” [See the system captures power tool data including the identifier and the power tool data is stored in the memory of adapter 600: “the adapter 600 may be capable of both storing power tool data, battery pack data, and data received from another power tool device in the memory 688” (¶127)… “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)], but doesn’t explicitly disclose, “repeatedly capturing the identifier from the motor-driven tool from the set of different types of motor-driven tools by the apparatus, wherein the apparatus is arranged on the tool;” “comparing the repeatedly captured a second item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier and the stored identifier or the stored first item of the identifier information by the apparatus; and outputting and/or transmitting comparison result information on the basis of the comparison by the apparatus”
	However, Hoossainy discloses, “repeatedly capturing the identifier from the motor-driven tool from the set of different types of motor-driven tools by the apparatus, wherein the apparatus is arranged on the tool;” [See the device 108 repeatedly captures identifier of a power tool 104: “configured to periodically broadcast the identification signal for the power tool 104, also referred to as identification information or identification data. The identification signal includes identification information for the power tool 104, such as a unique identifier. The external device 108 identifies the power tool 104 via the identification signal.” (¶81)].
	“comparing the repeatedly captured identifier or a second item of identifier information determined by the apparatus on the basis of the repeatedly captured identifier and the stored identifier or the stored first item of the identifier information by the apparatus; and outputting and/or transmitting comparison result information on the basis of the comparison by the apparatus” [See the device 108 compares the identifier received repeatedly with stored identifying information (e.g.; to find a match) and outputting the results: “configured to periodically broadcast the identification signal for the power tool 104, also referred to as identification information or identification data. The identification signal includes identification information for the power tool 104, such as a unique identifier. The external device 108 identifies the power tool 104 via the identification signal.” (¶81)… “when the controller 226 receives the identification code, the controller 226 then determines whether the received identification code matches the stored identification code for the wireless communication device 330 (step 1030). When the received identification code matches the stored identification code,” (¶123)… “When the wireless communication device 330 determines that the attached power tool 104 corresponds to the power tool 104 of the stored identification code by comparing the received identification code and identification the stored code and determining a match, the wireless communication device 330 enables further communications with the power tool 104” (¶125)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Hoossainy with the method taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 12:
	Regarding claim 12, Mergener discloses all the elements of claims 1 and 11,
	Mergener further discloses, “wherein the step b) comprises: transmitting the captured identifier, or the first item of identifier information determined by the apparatus on the basis of the captured identifier, from the apparatus to a mobile terminal, and then from the mobile terminal to the database; and/or transmitting the type-specific configuration information from the database to the mobile terminal, and then from the mobile terminal to the apparatus.” [Examiner notes that claim requires only one of i) transmitting the captured identifier, or the first item of identifier information determined by the apparatus on the basis of the captured identifier, from the apparatus to a mobile terminal, and then from the mobile terminal to the database; and/or ii) transmitting the type-specific configuration information from the database to the mobile terminal, and then from the mobile terminal to the apparatus
	Mergener teaches: i) transmitting the captured identifier, or the first item of identifier information determined by the apparatus on the basis of the captured identifier, from the apparatus to a mobile terminal, and then from the mobile terminal to the database;
	See the adapter 600 captures the identifier and transmits the identifier from the adapter 600 to mobile terminal 800 communication interface and then transmitted to a server: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 is configured to receive data from the power tool 200 and the battery pack 400 and relay the information to the external device 800.” (¶113)… “the external device 800 can also share the information obtained from the power tool 200, the battery pack 400, or another power tool device with a remote server 900.” “The remote server 900 may be used to store the data obtained from the external device 800,” (¶40)].


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160373457A1 – Power tool profile sharing and permissions:
	Matson et al. describes, method of programming a power tool from an external device. Establishing, with an external wireless communication controller of the external device, a first communication link with a server. Receiving, a list of mode profiles representing a subset of the mode profiles of the profile bank. Receiving, a selection of a mode profile from the list of mode profiles. Transmitting, the selection of the mode profile. Transmitting wirelessly, to the power tool, the mode profile to configure the power tool (¶3). Each power tool device 102 may communicate power tool status, power tool operation statistics, power tool identification, stored power tool usage information, power tool maintenance data, and the like (¶22).

US20170216986A1 – System and methods for configuring a reciprocating saw:
	Dey et al. describes, Each power tool device 102 may communicate power tool status, power tool operation statistics, power tool identification, stored power tool usage information, power tool maintenance data, and the like (¶31). The controller 226 is also configured to store power tool information on the memory 232 including operational data, information identifying the type of tool, a unique identifier for the particular tool (¶47).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116